Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s claim that the verdict was not supported by legally sufficient evidence and was against the weight of evidence. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the People established that defendant and codefendant forcibly deprived the complainant of the use of his truck, caused substantial damage to it and caused the complainant physical injury. That was sufficient to establish defendant’s guilt of robbery in the second degree (People v Greene, 70 NY2d 860; People v Thompson, 145 AD2d 952, lv denied 73 NY2d 983), and the verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Finally, use in a photo array of a photograph retained by authorities in violation of CPL 160.50 does not require per se suppression of complainant’s in-court identification of defendant (see, People v Dozier, 131 AD2d 587, lv denied 70 NY2d 711; People v London, 124 AD2d 254, lv denied 68 NY2d 1001). (Appeal from judgment of Onondaga County Court, Cunningham, J.—robbery, second degree.) Present—Dillon, P. J., Denman, Green, Pine and Lowery, JJ.